Citation Nr: 1203950	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hearing loss of the left ear.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO, in pertinent part, denied service connection for bilateral hearing loss.  

In a December 2008 decision, the Board, in pertinent part, denied service connection for hearing loss of the right ear and remanded the claim for service connection for hearing loss of the left ear for further development.  This claim was again remanded in March 2010.  After completing additional development, the Appeals Management Center (AMC) in Washington, D.C., continued to deny the claim (as reflected in an October 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

Subsequent to the issuance of the October 2011 SSOC, pertinent medical evidence, consisting of a VA examination addendum opinion, dated in November 2011, was associated with the claims file.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  While this addendum opinion is pertinent to the claim on appeal, as this claim is being remanded, the AOJ will have the opportunity to consider this evidence on remand.  

As a final preliminary matter, in the December 2008 decision and remand, the Board noted that the Veteran had filed a new claim for service connection for bursitis.  This claim was referred to the AOJ for appropriate action.  In March 2010, the Board noted that a request to reopen a claim for service connection for tinnitus had been raised, but had not been adjudicated by the AOJ.  As such, this matter was also referred to the AOJ for appropriate action.  There is no indication that either of these claims have yet been addressed by the AOJ.  

The issues of entitlement to service connection for bursitis and a request to reopen a claim for service connection for tinnitus have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011). 

The Veteran contends that he has left ear hearing loss related to service.  He was afforded a VA examination to evaluate his claimed hearing loss disability in November 2004.  Audiological testing revealed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
10
10

Speech recognition score on the Maryland CNC Word List was 90 percent in the left ear.  The November 2004 VA examiner was supposed to provide a medical opinion regarding the Veteran's claimed hearing loss and tinnitus; however, the examiner only provided an etiological opinion regarding tinnitus.  

In light of the evidence reflecting the existence of a current left ear hearing loss disability, as defined by 38 C.F.R. § 3.385, as well as Veteran's assertions of in-service noise exposure as a mortar crewer, and the evidence of diminished hearing acuity on separation examination in August 1970, as compared to the September 1968 induction examination report, the Board remanded the claim in December 2008 to obtain a medical opinion as to whether the diagnosis of left ear hearing loss was as likely as not related to the Veteran's in-service noise exposure as a mortar crewer.  

The Veteran was afforded a second VA examination in April 2009.  Audiological testing revealed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
20
15

Speech recognition score on the Maryland CNC Word List was 90 percent in the left ear.  The examiner indicated that the audiological findings indicated normal hearing sensitivity through the test frequencies and described the word recognition score as "good".  The examiner acknowledged that VA standards state that a word recognition score of less than 94 percent is the point at which hearing loss can negatively affect communication and become a disabling hearing loss; however, based on other data, he indicated that he did not consider the Veteran's word recognition score to be "disabling".  He concluded by opining that the Veteran's complaint of tinnitus was less likely than not related to military service.  

Because, in his April 2009 VA examination report, the examiner failed to answer the question asked by the Board, the claim was again remanded in March 2010 to obtain an adequate medical opinion and ensure compliance with the December 2008 remand.

The Veteran was afforded another VA examination to evaluate his claimed hearing loss in September 2011.  Audiological testing revealed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
15
15
20
15
10

Speech recognition score on the Maryland CNC Word List was 96 percent in the left ear.  The examiner commented that the Veteran's hearing was normal bilaterally.  In a November 2011 addendum opinion, the examiner indicated that the April 2009 VA examiner had stated that the Veteran's hearing was normal in the left ear and that hearing loss did not exist.  The September 2011 VA examiner commented that, since hearing loss was not present, the April 2009 VA examiner could not comment as to whether the loss (which did not exist) was service-related.  The September 2011 VA examiner concurred, stating that, because the Veteran's hearing was normal, she could not offer an opinion as to whether the Veteran's hearing loss (which was not present) was service-related.  

In McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the United States Court of Appeals for Veterans Claims (Court) held that if a veteran had a disability "at some point during the processing of his claim," this satisfied the service connection requirement for manifestation of current disability.  Id.  

The November 2004 and April 2009 VA examinations each revealed left ear hearing loss for VA purposes, as defined by 38 C.F.R. § 3.385.  Despite the fact that the September 2011 VA examination did not support the presence of a left ear hearing loss disability as defined by 38 C.F.R. § 3.385, the November 2004 and April 2009 VA examination reports are sufficient to establish the presence of a left ear hearing loss disability during the pendency of the claim for service connection.  See McClain, 21 Vet. App. at 323.  VA has yet to obtain a medical opinion which addresses whether the Veteran's left ear hearing loss, as reflected on VA examination in November 2004 and April 2009, is etiologically related to service.  Accordingly, remand is required to obtain a VA medical opinion which addresses this question.  See Stegall, 11 Vet. App. at 271.  

In providing the requested opinion, the examiner should consider and address the in-service threshold shift as reflected on separation examination in August 1970, as compared to the September 1968 induction examination report, as well as any post-service occupational noise exposure.  

As regards the Veteran's post-service occupational noise exposure, during the November 2004 VA examination, he gave a history of occupational noise exposure for 38 years, with hearing protection being utilized during ten of those years.  During the September 2011 VA examination, the Veteran gave a history of occupational noise exposure for 381/2 years, during which time he was "in and out of noise" with hearing protection.   The claims file reflects that the Veteran worked for 38 years at U.S. Steel, and the claims file includes a May 2003 referral from that company's occupational health center regarding trace hematuria.  

Given that the Veteran has reported that his job involved noise exposure, and the Veteran received treatment at an occupational health center, it is not outside the realm of possibility that his employer conducted periodic hearing tests.  Any such records would be pertinent to the current appeal.  As the claim is being remanded, the Veteran should be asked to indicate whether he was afforded hearing tests by his employer, if so, the AMC/RO should request that the Veteran submit any necessary release required to obtain copies of such hearing tests.  See 38 C.F.R. § 3.159(c).

There is also evidence that there are outstanding treatment records which are potentially pertinent to the appeal.  In this regard, the Board has reviewed the Veteran's Virtual VA e-folder, which reflects that, in a June 2011 rating decision, the RO granted service connection for multiple myeloma.  The evidence considered in the June 2011 rating decision included treatment records from a physician, Dr. B.F., dated from March 2010 through January 2011, a February 2011 VA examination report, and records of treatment from the Chicago VA Medical Center (VAMC), dated from February 2009 through June 2011.  

A copy of the June 2011 rating decision contained in Virtual VA, as well as the evidence considered in that decision, has not been associated with the paper claims file.  While the June 2011 rating decision is available for the Board's review in the Veteran's Virtual VA e-folder, this e-folder does not include the evidence considered in the June 2011 rating decision.  Indeed, the records of treatment from Dr. B.F., dated from March 2010 through January 2011, have not been associated with the claims file, and the most recent VA treatment records currently associated with the claims file are dated in February 2009.  The Board is unable to review the records of treatment from Dr. B.F. (dated from March 2010 through January 2011), the February 2011 VA examination report, and records of treatment from the Chicago VAMC (dated from February 2009 through June 2011), as they are not contained in the paper claims file or the Veteran's Virtual VA e-folder for the Board's review.  On remand, these records should be obtained and associated with either the paper claims file or the Veteran's Virtual VA e-folder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate either with the paper claims file or the Veteran's Virtual VA e-folder all documents and medical records underlying the June 2011 rating decision, to include records of treatment from Dr. B.F. (dated from March 2010 through January 2011), the February 2011 VA examination report, and records of treatment from the Chicago VAMC (dated from February 2009 through June 2011).  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for left ear hearing loss since February 2009.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

3.  Ask the Veteran to indicate whether he was afforded hearing tests by his employer.  If so, request that the Veteran submit any necessary release required to obtain any copies of these tests, and request these records. 

4.  After all available records have been associated with the claims file, forward the claims file to the audiologist that conducted the September 2011 VA examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left ear hearing loss disability shown during the appeal period (since the filing of the Veteran's service connection claim in June 2004) is etiologically related to service, to include in-service noise exposure as a mortar crewer.  The audiologist must specifically provide an etiological opinion regarding the left ear hearing loss reflected on VA examination in November 2004 and April 2009.  

The audiologist is reminded that the disability standards under 38 C.F.R. § 3.385 apply even if common medical standards now disagree.  The question of whether a nexus between service and a hearing loss disability as defined by 38 C.F.R. § 3.385 (as demonstrated on VA examination in November 2004 and April 2009) must be addressed. 

In providing the requested opinion, the audiologist should consider and address the in-service threshold shift as reflected on separation examination in August 1970, as compared to the September 1968 induction examination report, as well as any post-service occupational noise exposure.  

The complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



